         Case 1:18-cv-00681-RJL Document 225 Filed 08/06/20 Page 1 of 2


                                        Eden P. Quainton
                                   Quainton Law, PLLC
                             1001 Avenue of the Americas, 11 th Floor
                                      New York, NY 10018

                                           33 Tyson Lane
                                        Princeton, NJ 08540


                             Telephone (212) 813-8389; (609) 921-0529
                                       Fax (212) 813-8390
                                      Cell: (202) 360-6296
                                   Email equainton@gmail.com




                                                                              August 6, 2020


VIA ECF

Honorable Richard J. Leon
United States District Judge
United States District Court for the District of Columbia
333 Constitution Avenue N.W
Washington D.C. 20001
Room 1225

                             Re: Rich v. Butowsky et al., 18-cv-0681
                                  Notification of Related Case

Dear Judge Leon,

       I represent Defendant Matthew Couch in the above-captioned matter. Pursuant to Rule
40.5(b)(2) of this Court, this letter is to notify you that Mr. Couch has filed a related case before
this Court, Matthew Couch v. Verizon Communications, Inc., Michael Isikoff, National Public
Radio, Inc., Aaron Rich, Deborah Sines, Joe Capone and Mark Mueller, 20-cv-2151.

        The case arises out a podcast entitled Conspiracyland produced by Mr. Isikoff in which a
number of egregious lies were disseminated by Defendants about Mr. Couch. While the case
raises some common issues of fact with the Rich case pending before your Honor, I do not
believe any claims against Mr. Rich are compulsory counterclaims within the meaning of FRCP
Rule 13, because the Conspiracyland podcast constitutes a separate and distinct defamatory
occurrence that could not have been brought (because it had not yet occurred) within the initial
time for filing a responsive pleading, and, indeed, might never have taken place at all if
Defendants had not independently chosen to defame Mr. Couch.

       Mr. Couch does intend to seek leave to file an answer, affirmative defenses and a
separate counterclaim in the pending case, and would not object to the consolidation of his
claims against Mr. Rich in the pending action, but the statute of limitations on Mr. Couch’s
defamation claims expires today and motion practice relating to the contemplated pleading could
compromise Mr. Couch’s rights.
        Case 1:18-cv-00681-RJL Document 225 Filed 08/06/20 Page 2 of 2




                                          Respectfully,

                                          /s/ Eden P. Quainton _______
                                          EDEN P. QUAINTON


Cc: All Counsel of Record via ECF




                                      2
